


115 HR 5659 IH: Volcker Rule Relief Act of 2018
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5659
IN THE HOUSE OF REPRESENTATIVES

April 27, 2018
Mrs. Love (for herself and Mr. Huizenga) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To amend the Bank Holding Company Act of 1956 to provide relief from the Volcker Rule for community banks.

 
1.Short titleThis Act may be cited as the Volcker Rule Relief Act of 2018.  2.Community bank reliefSection 13(h)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(1)) is amended— 
(1)in subparagraph (D), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;  (2)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;  
(3)in the matter preceding clause (i), as so redesignated, in the second sentence, by striking institution that functions solely in a trust or fiduciary capacity, if— and inserting the following:  institution— 
(A)that functions solely in a trust or fiduciary capacity, if—;   (4)in clause (iv)(II), as so redesignated, by striking the period at the end and inserting ; or; and  
(5)by adding at the end the following:  (B)that does not have, and is not controlled by a covered fund or a bank holding company that has— 
(i)more than $10,000,000,000 in total consolidated assets; and  (ii)total trading assets and trading liabilities, as reported on the most recent applicable regulatory filing filed by the institution, that are more than 5 percent of total consolidated assets..  

